711 N.W.2d 76 (2006)
474 Mich. 1097
TAXPAYERS OF MICHIGAN AGAINST CASINOS and Laura Baird, State Representative in her official capacity, Plaintiffs-Appellants,
v.
The STATE of Michigan, Defendant-Appellee, and
Gaming Entertainment, LLC and Little Traverse Bay Bands of Odawa Indians, Intervening Defendants-Appellees, and
North American Sports Management Co., Intervening Defendant.
Docket No. 129816. COA No. 225017.
Supreme Court of Michigan.
March 29, 2006.
On order of the Court, the application for leave to appeal the September 22, 2005 judgment of the Court of Appeals is considered, and it is GRANTED.